DETAILED ACTION
The communication is in response to the application received 08/20/2019, wherein claims 1-11 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control module in claim 1, a camera moving unit in claim 3, an imaging processing unit, a transport processing unit, a diagnosis module driving unit and a control unit in claim 4, a module control unit, a camera position control unit, an image acquisition unit, a teeth arrangement image generation unit, a bite pressure collection unit and a bite pressure image generation unit in claim 5, a light source driving unit, a pressure measurement unit, a wireless communication  unit, a diagnosis module control in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations control module in claim 1, a camera moving unit in claim 3, an imaging processing unit, a transport processing unit, a diagnosis module driving unit and a control unit in claim 4, a module control unit, a camera position control unit, an image acquisition unit, a teeth arrangement image generation unit, a bite pressure collection unit and a bite pressure image generation unit in claim 5, a light source driving unit, a pressure measurement unit, a wireless communication  unit, a diagnosis module control in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 are also rejected because they depend on rejected parent claim 1 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2012125455 – see translation attached) hereinafter Niwa, in view of Oem et al. (KR 101651255 – see attached translation).
Regarding claim 1, Niwa discloses an apparatus for acquiring a near-infrared image for dental diagnosis, the apparatus comprising: 
a dental diagnosis module inserted into a patient's mouth, the dental diagnosis module including a near-infrared light source that is placed along a teeth arrangement in an inner side of the patient's teeth and radiates near-infrared radiation in the patient's mouth (Niwa Fig. 1, [0022]-[0023]: intraoral imaging device 1 mounting in an oral cavity including housing 10, sensor 20, control unit 30; [0041]: a near infrared light emitting unit NIR is used); 
an optical camera placed to photograph the mouth, the optical camera photographing the near-infrared radiation that is radiated from the near-infrared light source and penetrates toward of the patient's mouth, and outputting the near-infrared image (Niwa [0036], [0053]: the sensor unit 22 detects light irradiation and reflected light on living tissues (dentition, gums, mucous membrane, etc.) including near-infrared light to generate image data); and 
a control module generating a near-infrared teeth arrangement image from the near-infrared image input from the optical camera and outputting the near-infrared teeth arrangement image (Niwa Fig. 1, [0025]-[0026]: control unit 30 performs image data processing and outputting the image data).  

Niwa does not explicit disclose radiates near-infrared radiation in an outward direction of the patient's mouth, an optical camera placed in front of a patient's face to photograph the near- infrared radiation that is radiated from the near-infrared light source and penetrates toward outside of the patient's mouth.
However, Eom discloses near-infrared light source radiates near-infrared radiation in an outward direction of the patient's mouth; an optical camera placed in front of a patient's face to photograph the mouth, the optical camera photographing the near-infrared radiation that is radiated from the near-infrared light source and penetrates toward outside of the patient's mouth, and outputting the near-infrared image (Eom Fig. 1-3, [0017]: a camera 100 include probe housing 110; [0020], [0024]: light irradiator 130 include near infrared light sources 135 are installed in extending portion 132b to irradiate light in a direction toward the incident window 114, hence in outward direction of the patient’s mouth; [0018], [0030]: light from the irradiator 130 is transmitted through the tooth 10 to incident window 114; [0034]-[0035]: imaging processing module 160 includes a CCD 162 that generates image information from the light that has passed through the optical filter 150 through incident window 114. The camera 100 detected light transmitted through the teeth from the front of the patient’s teeth and camera 100 having probe housing 110 in front of the patient’s face; [0038]: image information is displayed on display unit 166).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa, and further incorporate having near-infrared light source radiates near-infrared radiation in an outward direction of the patient's mouth; an optical camera placed in front of a patient's face to photograph the mouth, the optical camera photographing the near-infrared radiation that is radiated from the near-infrared light source and penetrates toward outside of the patient's mouth, as taught by Eom, to check whether or not crack occurs inside the tooth (Eom [0058]).

Regarding claim 8, Niwa discloses a method of acquiring a near-infrared image for dental diagnosis, the method comprising: 
a dental diagnosis module driving process in which a dental diagnosis module inserted into a patient's mouth is driven and a near-infrared light source placed along a teeth arrangement in an inner side of the patient's teeth is driven to radiate near-infrared radiation (Niwa Fig. 1, [0022]-[0023]: intraoral imaging device 1 mounting in an oral cavity including housing 10, sensor 20, control unit 30; [0041]: a near infrared light emitting unit NIR is used); 
a near-infrared image acquisition process in which an optical camera is driven to photograph 30the near-infrared radiation that is radiated from the inner side of patient's teeth and penetrates, and the near-infrared image is output (Niwa [0036], [0053]: the sensor unit 22 detects light irradiation and reflected light on living tissues (dentition, gums, mucous membrane, etc.) including near-infrared light to generate image data); and 
a dental image acquisition process in which a near-infrared teeth arrangement image is generated from the near-infrared image and is output (Niwa Fig. 1, [0025]-[0026]: control unit 30 performs image data processing and output the image data).  
Niwa does not explicit disclose optical camera placed in front of a patient's face.
However, Eom discloses optical camera placed in front of a patient's face and to photograph the near-infrared radiation that is radiated from the inner side of patient's teeth and penetrates (Eom Fig. 1-3, [0017]: a camera 100 include probe housing 110; [0020], [0024]: light irradiator 130 include near infrared light sources 135 are installed in extending portion 132b to irradiate light in a direction toward the incident window 114, hence in outward direction of the patient’s mouth; [0018], [0030]: light from the irradiator 130 is transmitted through the tooth 10 to incident window 114; [0034]-[0035]: imaging processing module 160 includes a CCD 162 that generates image information from the light that has passed through the optical filter 150 through incident window 114. The camera 100 detected light transmitted through the teeth from the front of the patient’s teeth and camera 100 having probe housing 110 in front of the patient’s face; [0038]: image information is displayed on display unit 166).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa, and further incorporate having optical camera placed in front of a patient's face and to photograph the near-infrared radiation that is radiated from the inner side of patient's teeth and penetrates, as taught by Eom, to check whether or not crack occurs inside the tooth (Eom [0058]).

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2012125455 – see translation attached) hereinafter Niwa, in view of Oem et al. (KR 101651255 – see attached translation) hereinafter Oem, further in view of Oshima et al. (JP 2001024750 – see translation attached) hereinafter Oshima.
Regarding claim 3, Niwa and Eom disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Niwa discloses a camera moving unit, on which the optical camera is placed, moving the optical camera to a front side of the patient's face, from the front side of the patient's face to a left side of the patient's face and to a right side of the patient's face, wherein the control module is configured to, acquire a front-side near-infrared image, a left-side near-infrared image, and a right-side near-infrared image while moving the optical camera to the front side, the left side, and the right side of the patient's face through the camera moving unit (Niwa Figs. 1-2, [0034], [0039]-[0040]; line sensor 20 is moved on a track, using movable member 21 and motor 26, from left to right or right to left, hence photographs the near infrared radiation at front side, and left and right sides of the patient to generate image). 
Niwa does not explicitly disclose construct a panoramic image using the front-side near-infrared image, the left-side near-infrared image, and the right-side near- infrared image so as to generate the near-infrared teeth arrangement image and output the near-infrared teeth arrangement image.  
Hence, Oshima discloses moving the optical camera to a front side of the patient's face, from the front side of the patient's face to a left side of the patient's face and to a right side of the patient's face to acquires images of the teeth and construct a panoramic image using the front-side image, the left-side image, and the right-side image so as to generate the teeth arrangement image and output the teeth arrangement image (Oshima Figs. 7 and 10, [0045]-[0046]: image pickup element 3 can be rotated to capture images of teeth at the front and left and right side of the patient;[0043], [0049]: process and connect plurality of captured images to generate panorama image of the teeth; Fig. 10, [0043]: display device 41 to display the images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having near-infrared images of the teeth captured, as disclosed by Niwa and Eom, and further incorporate constructing a panoramic image using the front-side image, the left-side image, and the right-side image so as to generate the teeth arrangement image and output the teeth arrangement image, as taught by Oshima, wherein the images are near-infrared images as taught by Niwa and Eom, to provide view of all teeth together for user to view at once (Eom [0043], [0049]).

Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2012125455 – see translation attached) hereinafter Niwa, in view of Oem et al. (KR 101651255 – see attached translation) hereinafter Oem, further in view of Oshima et al. (JP 2001024750 – see translation attached) hereinafter Oshima, further in view of Hakayawa et al. (JP 2005270143 – see translation attached) hereinafter Hakayawa.
Regarding claim 4, Niwa and Eom and Oshima disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the control module includes: 
an image processing unit connected to the optical camera, the image processing unit processing the near-infrared image input from the optical camera in a preset image format and outputting the processed near-infrared image (Niwa Fig. 1, [0025]-[0026]: control unit 30 performs image data processing and output the image data); 
a transport processing unit outputting a driving signal to 26the camera moving unit so as to control a movement direction and a movement speed of the camera moving unit (Niwa [0040]-[0041]: using the motor 26, the sensor 20 is moved in a direction away or approaching the motor 26 or stop the scan of the sensor as in [0056]-[0057], hence the sensor is stopped and not moved anymore, so speed is controlled to be zero; [0025]: the control unit 30 controls each unit of the imaging device 1); 
a diagnosis module driving unit outputting a near-infrared radiation driving signal and a pressure sensor driving signal to the dental diagnosis module, and receiving a pressure value for each tooth, which results from the pressure sensor driving signal, from the dental diagnosis module to output the pressure value for each tooth, measure the bite pressure which is the pressure value for each tooth input through the diagnosis module driving unit, generate the bite pressure for the measured bite pressure, and output the bite pressure (Niwa [0014], [0050]: scan start signal; [0011]-[0012], [0025]: the control unit 30 controls each unit of the imaging device 1, starts and stops the scanning of the line sensor and perform drive control of the sensor 20, image data processing, receive and output monitoring processing of the pressure sensor; [0034]-[0035], [0040]: motor 26 to move the line sensor 20; [0027]-[0028]: battery 50 supplies electric power to each part of the imaging device 1 which include the pressure sensor; [0032]: a power switch for controlling on/off of the power supply); 
a control unit configured to: receive, from the image processing unit, the front-side near-infrared image, the left-side near-infrared image, and the right-side near-infrared image, construct the panoramic image to generate a dental image, and output the dental image (Niwa [0025]-[0026], [0054]: the control unit 30 receives image data and transmits the image data obtained by the line sensor 20 to other device such as computer).

Niwa does not explicitly disclose a display unit displaying information as at least one among text, a graphic, and an image; and output the dental image through the display unit.
However, Eom discloses a display unit displaying information as at least one among text, a graphic, and an image; and output the dental image through the display unit (Eom [0038]: image information is displayed on display unit 166).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa, and further incorporate having a display unit displaying information as at least one among text, a graphic, and an image; and output the dental image through the display unit, as taught by Eom, to provide captured image for viewer for monitoring (Eom [0038], [0058]).

Niwa does not explicitly disclose generating and outputting bite pressure image. 
However, Hayakawa discloses generating and outputting bite pressure image (Hayakawa [0003]-[0007], [0017], [0026]-[0028]: teeth pressure sensor detects occlusal pressure values of each tooth and transmit to the central processing unit CPU for analyzing the signal and output as image to be displayed on a display; [0029]-[0032], Figs. 1 and 9: both dentition data 21 and occlusal pressure data 22 are displayed to be compared side by side).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom and Oshima, and further incorporate generating and outputting bite pressure image, as taught by Hakayawa, to accurately detect and notify occlusal pressure of each tooth (Hakayawa [0030]).


Regarding claim 5, Niwa and Eom and Oshima and Hakayawa disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the control unit includes: 
a module control unit controlling the diagnosis module driving unit to drive the dental diagnosis module (Niwa [0014], [0050]: scan start signal; [0011]-[0012], [0025]: the control unit 30 starts the scanning of the line sensor and perform drive control of the sensor 20, image data processing, receive and output monitoring processing of the pressure sensor; [0034]-[0035], [0040]: motor 26 to move the line sensor 20; [0027]-[0028]: battery 50 supplies electric power to each part of the imaging device 1 which include the pressure sensor; [0032]: a power switch for controlling on/off of the power supply; [0041]: sensor unit 22 include near infrared light that is moved); 
a camera position control unit controlling a position of the optical camera by controlling the transport processing unit according to preset optical camera position information; 
an image acquisition unit acquiring, when the dental 27diagnosis module is driven through the module control unit and the position of the optical camera is set, the front-side near-infrared image, the left-side near-infrared image, and the right-side near- infrared image input through the image processing unit (450) in order of movement of the optical camera, and outputting the front-side, the left-side, and the right-side near-infrared image (Niwa [0014], [0050]: scan start signal; [0011]-[0012], [0025]: the control unit 30 starts the scanning of the line sensor and perform drive control of the sensor 20, image data processing, receive and output monitoring processing of the pressure sensor; [0034]-[0035], [0040]: line sensor 20 is moved on a track, using movable member 21 and motor 26, from left to right or right to left, hence photographs the near infrared radiation at front side, and left and right sides of the patient to generate image).
Niwa does not explicitly disclose a teeth arrangement image generation unit generating the near-infrared teeth arrangement image by assembling the front-side near-infrared image, the left-side near-infrared image, and the right-side near-infrared image, which are acquired through the image acquisition unit, into the panoramic image, and outputting the near-infrared teeth arrangement image.
Hence, Oshima discloses a teeth arrangement image generation unit generating the near-infrared teeth arrangement image by assembling the front-side near-infrared image, the left-side near-infrared image, and the right-side near-infrared image, which are acquired through the image acquisition unit, into the panoramic image, and outputting the near-infrared teeth arrangement image (Oshima Figs. 7 and 10, [0045]-[0046]: image pickup element 3 can be rotated to capture images of teeth at the front and left and right side of the patient;[0043], [0049]: process and connect plurality of captured images to generate panorama image of the teeth; Fig. 10, [0043]: display device 41 to display the images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having near-infrared images of the teeth captured, as disclosed by Niwa and Eom and Oshima and Hakayawa, and further incorporate having a teeth arrangement image generation unit generating the near-infrared teeth arrangement image by assembling the front-side near-infrared image, the left-side near-infrared image, and the right-side near-infrared image, which are acquired through the image acquisition unit, into the panoramic image, and outputting the near-infrared teeth arrangement image, as taught by Oshima, wherein the images are near-infrared images as taught by Niwa and Eom, to provide view of all teeth together for user to view at once (Eom [0043], [0049]).

Niwa does not explicitly disclose a bite pressure collection unit collecting the bite pressure for each tooth through the diagnosis module driving unit; and a bite pressure image generation unit generating the bite pressure image based on the bite pressure collected through the bite pressure collection unit and on the near-infrared teeth arrangement image, and outputting the bite pressure image.
However, Hakayawa discloses a bite pressure collection unit collecting the bite pressure for each tooth through the diagnosis module driving unit; and a bite pressure image generation unit generating the bite pressure image based on the bite pressure collected through the bite pressure collection unit and on the teeth arrangement image, and outputting the bite pressure image (Hayakawa [0003]-[0007], [0017], [0026]-[0028]: teeth pressure sensor detects occlusal pressure values of each tooth and transmit to the central processing unit CPU for analyzing the signal and output as image to be displayed on a display; [0029]-[0032], Figs. 1 and 9: both dentition data 21 and occlusal pressure data 22 are displayed to be compared side by side).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom Oshima and Hakayawa, and further incorporate having a bite pressure collection unit collecting the bite pressure for each tooth through the diagnosis module driving unit; and a bite pressure image generation unit generating the bite pressure image based on the bite pressure collected through the bite pressure collection unit and on the teeth arrangement image, and outputting the bite pressure image, as taught by Hakayawa, wherein the teeth arrangement image is near-infrared as taught by Niwa and Eom, to accurately detect and notify occlusal pressure of each tooth (Hakayawa [0030]).

Claims 2 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2012125455 – see translation attached) hereinafter Niwa, in view of Oem et al. (KR 101651255 – see attached translation) hereinafter Oem, further in view of Osterwalder et al. (US 20050202363) hereinafter Osterwalder, further in view of Hakayawa et al. (JP 2005270143 – see translation attached) hereinafter Hakayawa.
Regarding claim 2, Niwa and Eom disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the dental diagnosis module is configured to, be provided in a shape of a mouthguard and include multiple near-infrared light sources on a surface thereof, and be provided with a pressure sensor for each tooth at a portion thereof in contact with a chewing surface of each tooth so as to measure a bite pressure for each tooth of at least one among an upper teeth arrangement and a lower teeth arrangement, and 25wherein the control module is configured to, further generate a bite pressure image of the upper teeth arrangement and the lower teeth arrangement from the bite pressure and output the bite pressure (Niwa Figs. 1 and 5, [0041]: a mouthguard imaging unit in contact with teeth as in Fig. 1, having array of near infrared light emitting units NIR is used; Fig.1, [0012], [0016], [0029], [0049], [0056]: pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure; [0025]: monitoring processing of the pressure sensor 60 is outputted by the control unit 30).

Osterwalder discloses dental diagnosis module is configured to, be provided in a shape of a mouthguard and include multiple near-infrared light sources on a surface thereof in contact with an inner surface of the teeth (Osterwalder Figs. 1-4 and 9, [0051]-[0053]: dental imaging device in form of a mouthguard close enough to the tooth having light sources in form of LEDs 18 mounted on thin flexible circuit board 22 to transmit light through the teeth to the outside. Charged coupled devices CCDs 26 in front of the teeth are used to detect light transmitted through the teeth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom, and further incorporate having multiple near-infrared light sources on a surface thereof in contact with an inner surface of the teeth, as taught by Osterwalder, to provide an accurate and easily maintained registration and projection of irradiation and imaging to provide sharp real time imagery of the teeth (Osterwalder [0015]).

Niwa does not explicitly disclose generating and outputting bite pressure image. 
However, Hayakawa discloses a pressure sensor for tooth at a portion thereof in contact with a chewing surface of each tooth so as to measure a bite pressure for each tooth of at least one among an upper teeth arrangement and a lower teeth arrangement, generating and outputting bite pressure image (Hayakawa [0003]-[0007], [0017], [0026]-[0028]: teeth pressure sensor detects occlusal pressure values of each tooth and transmit to the central processing unit CPU for analyzing the signal and output as image to be displayed on a display; [0029]-[0032], Figs. 1 and 9: both dentition data 21 and occlusal pressure data 22 are displayed to be compared side by side).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom, and further incorporate having a pressure sensor for tooth at a portion thereof in contact with a chewing surface of each tooth so as to measure a bite pressure for each tooth of at least one among an upper teeth arrangement and a lower teeth arrangement, generating and outputting bite pressure image, as taught by Hakayawa, to accurately detect and notify occlusal pressure of each tooth (Hakayawa [0030]).


Regarding claim 6, Niwa and Eom disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the teeth arrangement diagnosis module includes: 
a frame in a shape of a mouthguard, the frame having: a light source composition unit defining a surface of the frame in the shape of the mouthguard, and a sensor composition unit defining a surface that is vertically connected with the light source composition unit and is in contact with a chewing surface of 28the tooth of the teeth arrangement (Niwa Figs. 1 and 5, [0041]: a mouthguard imaging unit 1 in contact with inner surface of teeth as in Fig. 1, having housing 10 as in [0023]; Fig.1, [0012], [0016], [0029], [0049], [0056]: pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure; [0025]: monitoring processing of the pressure sensor 60 is outputted by the control unit 30); 
an infrared light source array including multiple near-infrared light sources arranged on the light source composition unit of the frame, the multiple near-infrared light sources simultaneously radiating near-infrared radiation from an inner side of the mouth in the outward direction (Niwa Figs. 1-2 and 5, [0041]: a near infrared light emitting units NIRs is used);
a pressure sensor array provided on the sensor composition unit of the frame, the pressure sensor measuring a bite pressure, which is a pressure applied by each tooth, and outputting the bite pressure (Niwa Fig.1, [0012], [0016], [0029], [0049], [0056]: pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure; [0025]: monitoring processing of the pressure sensor 60 is outputted by the control unit 30); 
a battery provided inside the frame and supplying source power (Niwa [0027]: battery 50 to supply power to each part of the imaging device 1); 
a light source driving unit provided inside the frame, the light source driving unit receiving the source power to supply driving power to the infrared light source array (Niwa [0027]: battery 50 to supply power to each part of the imaging device 1; Fig. 5, [0041]: sensor unit 22 includes near infrared light source array that is powered by the battery); 
a pressure measurement unit provided inside the frame, the pressure measurement unit receiving the source power to supply sensor driving power to the pressure sensor array, measuring the bite pressure, which is a pressure value for each tooth corresponding thereto, and outputting the bite pressure (Niwa [0012], [0016], [0029], [0049], [0056]: pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure; [0025]: monitoring processing of the pressure sensor 60 is outputted by the control unit 30; [0027]: battery 50 to supply power to each part of the imaging device 1); 
a wireless communication unit provided inside the frame, the wireless communication unit transmitting information over a wireless signal, detecting information contained in a received wireless signal, and outputting the information (Niwa [0022], [0025]-[0026], [0032]: wireless communication unit 40 inside housing 10 for wirelessly transmit signal and image data); and 
a diagnosis module control unit provided inside the frame, the diagnosis module control unit controlling, when a dental diagnosis module driving signal is received through the wireless 29communication unit, the light source driving unit to cause the near-infrared light sources through the infrared light source array to radiate, and receiving the bite pressure through the pressure measurement unit to transmit the bite pressure to the control module through the wireless communication unit; wherein the control module is configured to, transmit a teeth arrangement diagnosis module driving signal in a wireless manner when a teeth arrangement diagnosis module driving event is generated, and receive the bite pressure in a wireless manner to generate a bite pressure (Niwa [0025]-[0026], [0050], [0054]: start and stop the sensor scanning of the sensor unit 22 including near-infrared lights NIR based on signal via wireless communication; [0012], [0016], [0029], [0049], [0056]: the scanning include using pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure; [0025]: monitoring processing of the pressure sensor 60 is outputted by the control unit 30; [0022], [0025]-[0026], [0032]: wireless communication unit 40 inside housing 10 for wirelessly transmit signal and image data).

Osterwalder further discloses a frame in a shape of a mouthguard, the frame having: a light source composition unit defining a surface of the frame in the shape of the mouthguard, the surface being in contact with an inner surface of the teeth arrangement, and a sensor composition unit defining a surface that is vertically connected with the light source composition unit (Osterwalder Figs. 1-4 and 9, [0051]-[0053]: dental imaging device in form of a mouthguard close enough to the tooth having light sources in form of LEDs 18 mounted on thin flexible circuit board 22 to transmit light through the teeth to the outside. Charged coupled devices CCDs 26 in front of the teeth are used to detect light transmitted through the teeth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom, and further incorporate having a frame in a shape of a mouthguard, the frame having: a light source composition unit defining a surface of the frame in the shape of the mouthguard, the surface being in contact with an inner surface of the teeth arrangement, and a sensor composition unit defining a surface that is vertically connected with the light source composition unit, as taught by Osterwalder, to provide an accurate and easily maintained registration and projection of irradiation and imaging to provide sharp real time imagery of the teeth (Osterwalder [0015]).

Niwa does not explicitly disclose generating bite pressure image. 
However, Hayakawa discloses generating bite pressure image (Hayakawa [0003]-[0007], [0017], [0026]-[0028]: teeth pressure sensor detects occlusal pressure values of each tooth and transmit to the central processing unit CPU for analyzing the signal and output as image to be displayed on a display; [0029]-[0032], Figs. 1 and 9: both dentition data 21 and occlusal pressure data 22 are displayed to be compared side by side).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom and Osterwalder, and further incorporate generating bite pressure image, as taught by Hakayawa, to accurately detect and notify occlusal pressure of each tooth (Hakayawa [0030]).

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2012125455 – see translation attached) hereinafter Niwa, in view of Oem et al. (KR 101651255  – see attached translation) hereinafter Oem, further in view of Osterwalder et al. (US 20050202363) hereinafter Osterwalder.
Regarding claim 9, Niwa and Eom disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the dental diagnosis module driving process includes: 
a near-infrared radiation step in which an array of multiple near-infrared light sources provided on a surface, of the dental diagnosis module provided in a shape of a mouthguard is driven to radiate the near-infrared radiation from the inner side of the teeth (Niwa Figs. 1 and 5, [0041]: a mouthguard imaging unit in contact with inner surface of teeth as in Fig. 1, having array of near infrared light emitting units NIR is used); and 
a pressure sensor driving step in which a pressure sensor is driven that is provided at a portion of the dental diagnosis module, the portion being in contact with a chewing surface of each tooth (Niwa Fig.1, [0012], [0016], [0029], [0049], [0056]: pressure sensor 60 inside housing 10 at a position where the upper and lower molars occlude to detect occlusal pressure), and 
wherein the image acquisition process includes: a near-infrared teeth arrangement image acquisition step in which a near-infrared teeth arrangement image is generated from the near-infrared image and is output; and a bite pressure image acquisition step in which bite pressure images of an upper teeth arrangement and a lower teeth arrangement are generated from a bite pressure and are output (Niwa Fig. 1, [0025]-[0026]: control unit 30 performs image data processing and outputting the image data. Monitoring processing of the pressure sensor 60 is outputted by the control unit 30).  
Niwa does not explicitly disclose radiate the near-infrared radiation from the inner side of the teeth in an outward direction.
However, Eom discloses radiate the near-infrared radiation from the inner side of the teeth in an outward direction (Eom Fig. 1-3, [0020], [0024]: light irradiator 130 include near infrared light sources 135 are installed in extending portion 132b to irradiate light in a direction toward the incident window 114, hence in outward direction of the patient’s mouth; [0018], [0030]: light from the irradiator 130 is transmitted through the tooth 10 to incident window 114; [0034]-[0035]: imaging processing module 160 includes a CCD 162 that generates image information from the light that has passed through the optical filter 150 through incident window 114. The camera 100 detected light transmitted through the teeth from the front of the patient’s teeth and camera 100 having probe housing 110 in front of the patient’s face).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa, and further incorporate radiating the near-infrared radiation from the inner side of the teeth in an outward direction, as taught by Eom, to check whether crack occurs inside the tooth (Eom [0058]).
Niwa does not explicitly disclose multiple near-infrared light sources provided on a surface, which is in contact with an inner surface of the teeth arrangement.
Osterwalder discloses dental diagnosis module provided in a shape of a mouthguard and include array of multiple near-infrared light sources provided on a surface, which is in contact with an inner surface of the teeth arrangement (Osterwalder Figs. 1-4 and 9, [0051]-[0053]: dental imaging device in form of a mouthguard close enough to the tooth having light sources in form of LEDs 18 mounted on thin flexible circuit board 22 to transmit light through the teeth to the outside. Charged coupled devices CCDs 26 in front of the teeth are used to detect light transmitted through the teeth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom, and further incorporate having array of multiple near-infrared light sources provided on a surface, which is in contact with an inner surface of the teeth arrangement, as taught by Osterwalder, to provide an accurate and easily maintained registration and projection of irradiation and imaging to provide sharp real time imagery of the teeth (Osterwalder [0015]).


Regarding claim 10, Niwa and Eom and Osterwalder disclose all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Niwa discloses wherein the image acquisition process includes: a front-side photographing step in which the optical camera photographs the near-infrared radiation at a front side of the patient; and a flank-side photographing step in which the optical camera is moved to left and right sides sequentially and photographs the near-infrared radiation with respect to each of the left side and the right side, and wherein at the near-infrared teeth image acquisition step, the front-side, left-side, and right-side near-infrared images are assembled in a panoramic manner to generate and output the near-infrared teeth arrangement image (Niwa Figs. 1-2, [0034], [0039]-[0040]; line sensor 20 is moved on a track from left to right or right to left, hence photographs the near infrared radiation at front side, and left and right sides of the patient to generate image).  
Niwa does not explicitly disclose the optical camera is positioned in front of the patient.
However, Eom discloses optical camera placed in front of a patient's face to photograph the mouth (Eom Fig. 1-3, [0017]: a camera 100 include probe housing 110; [0034]-[0035]: imaging processing module 160 includes a CCD 162 that generates image information from the light that has passed through the optical filter 150 through incident window 114. The camera 100 detected light transmitted through the teeth from the front of the patient’s teeth and camera 100 having probe housing 110 in front of the patient’s face).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Niwa and Eom and Osterwalder, and further incorporate having the optical camera is positioned in front of the patient, as taught by Eom, to check whether crack occurs inside the tooth (Eom [0058]).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Regarding claims 7 and 11, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of the control unit is configured to, measure a twist of the teeth and periodontium from the near-infrared teeth arrangement image, generate a teeth arrangement image including information on the measured twist, and display the teeth arrangement image through the display unit as cited in claims 7, and  the feature of image acquisition process further includes: a teeth/periodontium twist information generation step in which the near-infrared teeth arrangement image is analyzed to measure a twist of the teeth and periodontium and a near-infrared teeth arrangement image containing teeth and periodontium twist information having a measured twist value of the teeth and the periodontium is generated and is output as cited in claim 11.

Conclusion                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486